Title: To Thomas Jefferson from Tench Coxe, 4 March 1791
From: Coxe, Tench
To: Jefferson, Thomas



Sir
March 4th. 1791

A large mail was received yesterday at the Treasury office in which was contained the enclosed letter. Presuming upon the care of the postmaster I did not look at the Superscription of the letter with much attention, and opened it as if to the Secretary of the Treasury. On reaching the 3d. or 4th. line, which has relation to a subject unconnected with the business of this department I was led to look to the signature and then to the superscription of the letter, and discovered with a good deal of pain that I had opened one of your dispatches. I trust, Sir, you will acquit me altogether of improper Intention, and that you will believe me when I assure you that I read no further than the 3d or 4th. line of the letter.
As I have my pen in my hand I beg leave to say that you will find enclosed the rough draughts of some returns of Tonnage made up in the form I had the honor to shew you. I think I can make some valuable additions in the general returns which is to be formed upon these. In their present state they exhibit interesting facts. After you have given them such inspection as you may desire you will be pleased to return them. They will not be wanted for a week or ten days.
I am of opinion on examining the documents in the Treasury that I can exhibit the imports in the same form, before the meeting of Congress.
I beg leave to repeat the offer of my services in collecting for you any materials that may be in my power towards the promotion of the Object refer’d to you by the house of Representatives. I mean the Navigation of the United States. Should any particular points of enquiry occur to you in which my application can be of use I shall deem myself favor’d by a minute of them at some time before your departure for Virga. prior to which I shall take the liberty to wait on you. I have the honor to be with the highest respect, Sir, yr. most obedt. & most hum. Servt.,

Tench Coxe

